—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The misbehavior report and the *955testimony of its author, together with confidential information and exhibits, constitute substantial evidence supporting the determination that petitioner violated various inmate rules. “[T]he disciplinary authorities have offered such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (Matter of Bryant v Coughlin, 77 NY2d 642, 647, citing People ex rel. Vega v Smith, 66 NY2d 130, 139). The denials of petitioner and his witnesses that petitioner committed the underlying acts raised a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.